PER CURIAM.
Upon receipt of certain comments concerning the Court’s amendment of Florida Rule of Judicial Administration 2.070, we hereby extend the time for implementation of the court reporting plan by each circuit until October 1, 1995, and change the first sentence of amended rale 2.070(d)(2) to read as follows:
The presiding judge in a specific case, however, may require a stenographic reporter, if available, or either party may request or provide and pay for the cost of a stenographic reporter.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.